   Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 1 of 32 PageID #:857




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS,
                               EASTERN DIVISION

BRIAN KNUTSON, HEATHER BENDL,                     )
THOMAS DAVIS, KEVIN KENNEDY,                      )
STEPHANIE WARNER and                              )
ROBERT KUJAWA                                     )
individually and on behalf of all                 )      No. 18-cv-1804
others similarly situated,                        )
               Plaintiffs,                        )      Judge Marvin Aspen
                                                  )
                                                  )      Magistrate Jeffery Cole
VILLAGE OF LAKEMOOR,                              )
a Municipal Corporation,                          )      Jury Demanded
              Defendant.                          )

                                   NOTICE OF APPEAL

       Notice is hereby given that Plaintiffs, Brian Knutson, Heather Bendl, Thomas Davis,

Kevin Kennedy, Stephanie Warner and Robert Kujawa (collectively “Plaintiffs”), by and through

their undersigned attorneys, and hereby appeal to the United States Court of Appeals for the

Seventh Circuit from an order entered on December 4, 2018 granting Defendant, Village of

Lakemoors’ Motion to Dismiss, and from a final and appealable Judgment entered in favor of the

Defendant, Village of Lakemoor, against the Plaintiffs, Brian Knutson, Heather Bendl, Thomas

Davis, Kevin Kennedy, Stephanie Warner and Robert Kujawa, on December 4, 2018.


                                                  /s/ Mark D. Roth
                                                   Mark D. Roth
                                                  Attorney for Plaintiffs/Appellants




                                              1
   Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 2 of 32 PageID #:857




Mark D. Roth
Roth Fioretti, LLC
311 South Wacker Drive, Suite 2470
Chicago, Illinois 60606
PH: (312) 922-6262
FX: (312) 922-7747
mark@rothfioreti.com
Counsel for Plaintiff

James Joseph Eccleston
Eccleston Law LLC
55 W Monroe St, Suite 610
Chicago, IL 60603
PH: (312) 332-0000
jeccleston@ecclestonlaw.com
Counsel for Plaintiffs




                                        2
   Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 3 of 32 PageID #:857




                              CERTIFICATE OF SERVICE

The undersigned attorneys certify that they caused a true and correct copy of the foregoing

instrument to be served upon the parties of record, as shown below, via the Court’s CM/ECF

filing system on the 27th day of December 2018.


                                    Dominick L Lanzito
                         Peterson Johnson & Murray - Chicago LLC
                                   200 West Adams Street
                                         Suite 2125
                                     Chicago, IL 60606
                                        312 724-8024
                              Email: dlanzito@pjmchicago.com

                                      Kevin Mark Casey
                          Peterson, Johnson & Murray Chicago LLC
                                    200 West Adams Street
                                          Suite 2125
                                      Chicago, IL 60606
                                        (312)724-8032
                               Email: kcasey@pjmchicago.com

                                       Paul A O'Grady
                         Peterson Johnson and Murray Chicago LLC
                                   200 West Adams Street
                                         Suite 2125
                                     Chicago, IL 60606
                                        312 782-7150
                              Email: pogrady@pjmchicago.com

                                      Shantel Iris Perez
                          Peterson, Johnson & Murray-chicago, Llc
                                      200 West Adams
                                         Suite 2125
                                      Chicago, IL 60606
                                       (312) 724-8024
                              Email: sperez@pjmchicago.com




                                              3
Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 4 of 32 PageID #:857




                                                     /s/ Mark D. Roth
                                                     Mark D. Roth

                                                     Mark D. Roth
                                                     Roth Fioretti, LLC
                                                     311 South Wacker Drive,
                                                     Suite 2470
                                                     Chicago, Illinois 60606
                                                     PH: (312) 922-6262
                                                     FX: (312) 922-7747
                                                     mark@rothfioreti.com
                                                     Counsel for Plaintiffs

                                                     /s/ James Joseph Eccleston
                                                     James Joseph Eccleston

                                                     James Joseph Eccleston
                                                     Eccleston Law LLC
                                                     55 W Monroe St, Suite 610
                                                     Chicago, IL 60603
                                                     PH: (312) 332-0000
                                                     jeccleston@ecclestonlaw.com
                                                     Counsel for Plaintiffs




                                     4
   Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 5 of 32 PageID #:857




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS,
                               EASTERN DIVISION

BRIAN KNUTSON, HEATHER BENDL,                       )
THOMAS DAVIS, KEVIN KENNEDY,                        )
STEPHANIE WARNER and                                )       DOCKETING STATEMENT
ROBERT KUJAWA                                       )
individually and on behalf of all                   )       No. 18-cv-1804
others similarly situated,                          )
               Plaintiffs,                          )       Judge Marvin Aspen
                                                    )
                                                    )       Magistrate Jeffery Cole
VILLAGE OF LAKEMOOR,                                )
a Municipal Corporation,                            )       Jury Demanded
              Defendant.                            )

                      I. JURISDICTION OF THE DISTRICT COURT

       The district court had jurisdiction over this matter pursuant to 28 U.S.C. § 1331 and

pursuant to 28 U.S.C. § 1343. The action also sought a declaration under 28 U.S.C. § 2201. The

Court had supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.


                    II. JURISDICTION OF THE COURT OF APPEALS

       This appeal is taken from the final decision of the U.S. District Court for the Northern

District of Illinois entered on December 4, 2018 by the Honorable Judge Marvin Aspen. The

United States Court of Appeals has jurisdiction to decide this case pursuant to 28 U.S.C. § 1291.

       The Notice of Appeal was filed with the District Court on December 27, 2018.

       Dated at Chicago, Illinois, this 27th day of December, 2018.


                                                                   /s/ Mark D. Roth
                                                                     Mark D. Roth




                                                1
   Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 6 of 32 PageID #:857




Mark D. Roth
Roth Fioretti, LLC
311 South Wacker Drive, Suite 2470
Chicago, Illinois 60606
PH: (312) 922-6262
FX: (312) 922-7747
mark@rothfioreti.com
Counsel for Plaintiff

James Joseph Eccleston
Eccleston Law LLC
55 W Monroe St, Suite 610
Chicago, IL 60603
PH: (312) 332-0000
jeccleston@ecclestonlaw.com
Counsel for Plaintiffs




                                        2
   Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 7 of 32 PageID #:857




                              CERTIFICATE OF SERVICE

The undersigned attorneys certify that they caused a true and correct copy of the foregoing

instrument to be served upon the parties of record, as shown below, via the Court’s CM/ECF

filing system on the 27th day of December 2018.


                                    Dominick L Lanzito
                         Peterson Johnson & Murray - Chicago LLC
                                   200 West Adams Street
                                         Suite 2125
                                     Chicago, IL 60606
                                        312 724-8024
                              Email: dlanzito@pjmchicago.com

                                      Kevin Mark Casey
                          Peterson, Johnson & Murray Chicago LLC
                                    200 West Adams Street
                                          Suite 2125
                                      Chicago, IL 60606
                                        (312)724-8032
                               Email: kcasey@pjmchicago.com

                                       Paul A O'Grady
                         Peterson Johnson and Murray Chicago LLC
                                   200 West Adams Street
                                         Suite 2125
                                     Chicago, IL 60606
                                        312 782-7150
                              Email: pogrady@pjmchicago.com

                                      Shantel Iris Perez
                          Peterson, Johnson & Murray-chicago, Llc
                                      200 West Adams
                                         Suite 2125
                                      Chicago, IL 60606
                                       (312) 724-8024
                              Email: sperez@pjmchicago.com




                                              3
Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 8 of 32 PageID #:857




                                                     /s/ Mark D. Roth
                                                     Mark D. Roth

                                                     Mark D. Roth
                                                     Roth Fioretti, LLC
                                                     311 South Wacker Drive,
                                                     Suite 2470
                                                     Chicago, Illinois 60606
                                                     PH: (312) 922-6262
                                                     FX: (312) 922-7747
                                                     mark@rothfioreti.com
                                                     Counsel for Plaintiffs

                                                     /s/ James Joseph Eccleston
                                                     James Joseph Eccleston

                                                     James Joseph Eccleston
                                                     Eccleston Law LLC
                                                     55 W Monroe St, Suite 610
                                                     Chicago, IL 60603
                                                     PH: (312) 332-0000
                                                     jeccleston@ecclestonlaw.com
                                                     Counsel for Plaintiffs




                                     4
    Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 9 of 32 PageID #:857




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

BRIAN KNUTSON, et al.,                        )
                                              )
       Plaintiffs,                            )
                                              )      1:18 C 1804
               v.                             )      Hon. Marvin E. Aspen
                                              )
VILLAGE OF LAKEMOOR,                          )
                                              )
       Defendant.                             )

                         MEMORANDUM OPINION AND ORDER

MARVIN E. ASPEN, District Judge:

       Plaintiffs Brian Knutson, Heather Bendl, Thomas Davis, Kevin Kennedy, Stephanie

Warner, and Robert Kujawa, on behalf of a putative class, allege that red-light camera violation

notices issued by the Village of Lakemoor, Illinois are void under municipal law. Plaintiffs

request federal declaratory relief under 28 U.S.C. § 2201 (First Am. Compl. (“FAC”)

(Dkt. No. 24) ¶¶ 92–98 (Count III)), injunctive relief (id. ¶¶ 99–102 (Count IV)), and a remedy

for unjust enrichment (id. ¶¶ 103–107 (Count V)), alleging that the violation notices are void and

unenforceable. Plaintiffs also claim under 42 U.S.C. § 1983 that Lakemoor’s ordinance deprives

them of procedural due process by prohibiting them from challenging the violation notices as

void before local administrative hearings that adjudicate red-light camera violations.

(Id. ¶¶ 73–81 (Count I).) 1 Plaintiffs have moved for class certification. (Dkt. No. 10;

FAC ¶¶ 67–72.) Defendant has moved to dismiss all counts under Federal Rule of Civil

Procedure 12(b)(6) for failure to state a claim upon which relief can be granted.




1
 In their response, Plaintiffs abandon Count II of their complaint, alleging a violation of the Due
Process Clause of the Illinois Constitution. (FAC ¶¶ 82–91; Resp. (Dkt. No. 28) at 13.) We thus
do not consider it here.
    Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 10 of 32 PageID #:857




(Mot. (Dkt. No. 25).) For the reasons stated below, we grant Defendant’s motion and dismiss all

Plaintiffs’ claims.

                                        BACKGROUND

        For purposes of a motion to dismiss, we accept all well-pleaded factual allegations as true

and draw all reasonable inferences in favor of the plaintiff. Katz-Crank v. Haskett,

843 F.3d 641, 646 (7th Cir. 2016). The Village of Lakemoor (“Lakemoor”) enacted an

Automated Traffic Law Enforcement Program (“Ordinance”). (FAC ¶ 14; id. Ex. B

(Dkt. No. 24–3) at 24–28 (attaching copy of Lakemoor Mun. Code § 41–1/2.14).) 2 The

Ordinance makes it a municipal violation to run red lights or to turn right on a red light when a

prohibitory sign is posted. Lakemoor Mun. Code § 41–1/2.14(B). Violators are detected by an

automated red-light camera. Id. § 41–1/2.14(C)(1). When the red-light camera captures a

violation, the Ordinance mandates that local law enforcement verify that a violation in fact

occurred, and if so (and if no defenses visibly apply), Lakemoor must send a notice of violation

to the registered vehicle owner. Id. § 41–1/2.14(C)(4). The notice of violation establishes prima

facie evidence that a violation occurred and is admissible in any future hearing to contest the

violation. Id.

        The Ordinance prescribes what information must be included on the violation notices.

Id. § 41–1/2.14(C)(4)(a)–(l). Besides basic information such as the date, time, and location of

the violation, the vehicle owner’s name and address, the vehicle’s registration number, and

copies of recorded images of the violation, the Ordinance requires the violation notice to include

“[t]he violation charged, with specific reference to that section of the Village of Lakemoor




2
  For clarity, all further references to Lakemoor ordinances will cite to them as codified in the
Lakemoor Municipal Code, taken from the copies Plaintiffs attached at Exhibits A and B to their
first amended complaint. (FAC Ex. A (Dkt. No. 24–2); id. Ex. B (Dkt. No. 24–3).)
                                                  2
    Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 11 of 32 PageID #:857




Municipal Code of Ordinances allegedly violated.” Id. § 41–1/2.14(C)(4)(c). In addition, the

notice gives the recipient the option to pay the assessed $100 fine, or else contest the violation at

an in-person hearing. Id. § 41–1/2.14(C)(4). The Ordinance lists specific defenses that may be

raised at an administrative hearing. Id. § 41–1/2.14(C)(6).

        Plaintiffs are residents of Illinois who between 2012 and 2018 each received notices that

they had violated Lakemoor’s Ordinance and were assessed a $100 fine per violation.

(FAC ¶¶ 8, 49–54; id. Ex. C (Dkt. No. 24–4).) 3 On the front of each violation notice, the

notation “12-O-03” is printed next to the label “Code Violation and Description.”

(FAC Ex. C at 1.) Instructions to pay or challenge a violation and a “complete list of

defenses/grounds for contesting a Red Light Violation” are listed on the back of the notice.

(Id. at 2.)

                                   STANDARD OF REVIEW

        “The purpose of a motion to dismiss is to test the sufficiency of the complaint, not to

decide the merits.” Gibson v. City of Chi., 910 F.2d 1510, 1520 (7th Cir. 1990) (citing Triad

Assocs., Inc. v. Chi. Hous. Auth., 892 F.2d 583, 586 (7th Cir. 1989)). A court may grant a

motion to dismiss under Rule 12(b)(6) only if a complaint lacks “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570,

127 S. Ct. 1955, 1974 (2007); accord Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949

(2009). The plausibility standard is not a “probability requirement,” but it asks for “more than a

sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678,

129 S. Ct. at 1949 (quoting Twombly, 550 U.S. at 555, 127 S. Ct. at 1965). “A claim has facial


3
 Plaintiffs represent that all violation notices issued by Lakemoor from 2012 through the present
“contain the same or similar information” as the example notice attached to Plaintiffs’ complaint
as Exhibit C. (FAC ¶ 31; id. Ex. C.)

                                                  3
     Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 12 of 32 PageID #:857




plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. While the plaintiff need

not plead “detailed factual allegations,” he must allege facts sufficient “to raise a right to relief

above the speculative level.” Twombly, 550 U.S. at 555, 127 S. Ct. at 1964–65. At the motion to

dismiss stage, we accept all well-pleaded factual allegations in the complaint as true and draw all

reasonable inferences in Plaintiffs’ favor. Cole v. Milwaukee Area Tech. Coll. Dist.,

634 F.3d 901, 903 (7th Cir. 2011).

                                             ANALYSIS

        Defendant moves to dismiss all of Plaintiffs’ claims. Defendant argues that Count I is

precluded because Plaintiffs did not first seek an administrative hearing, (Mot. at 7, 9), and that it

fails as a matter of law because the Ordinance’s limitation of defenses does not amount to a due

process violation (id. at 11). Defendant argues that Counts III and IV are speculative and should

be stricken (id. at 14), that an injunction (Count IV) is not a separate cause of action (id. at 13),

and that Count V fails because unjust enrichment is not a standalone claim and must fall because

there is no underlying constitutional violation (id.). Defendant also asserts that Lakemoor’s

violation notices do indeed comply with the Ordinance, thus undermining the legal premise upon

which Counts III, IV, and V rely. (See Reply (Dkt. No. 29) at 2.) 4 We first address Counts III,

IV, and V, as their determination will aid the analysis of Count I, which we address second.

I.      INVALIDITY CLAIMS

        Several of Plaintiffs’ claims rely solely on the assertion that the Lakemoor Ordinance

violation notices are invalid because they fail to correctly cite the applicable municipal law.


4
  Defendant also asserts that several of Plaintiffs’ claims are barred by the applicable statutes of
limitations. (Mot. at 5–6, 8.) Because these defenses leave some of Plaintiffs’ claims
undisturbed, and because we find that other matters are dispositive of all Plaintiffs’ claims, we
do not address Defendant’s statute of limitations argument.
                                                   4
    Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 13 of 32 PageID #:857




(Count III (FAC ¶ 97) (seeking declaratory judgment “that the Village’s practice of issuing

violation notices . . . are void, invalid, and unenforceable”); Count V (id. ¶¶ 104–06) (alleging

Lakemoor is unjustly enriched by invalid notices).) 5 Plaintiffs’ claims hinge on text in the

Ordinance that requires each violation notice to state “the violation charged, with specific

reference to that section of the Village of Lakemoor Municipal Code of Ordinances allegedly

violated.” Lakemoor Mun. Code § 41–1/2.14(C)(4)(c). Each violation notice that Plaintiffs

received contains a space for “Code Violation and Description,” next to which is printed the

notation “12-O-03.” (FAC ¶ 31; id. Ex. C at 1.) Plaintiffs allege that this notation is not the

required “specific reference” to the proper municipal code citation. (Id. ¶ 34.) Plaintiffs claim

that the notices should instead cite the Ordinance as “§ 41–1/2.11–306(c),” and that Lakemoor’s

failure to include this citation on the violation notices renders all notices void.

(See id. ¶¶ 34–35, 37.) In its reply brief, Defendant argues that the violation notices do indeed

comply with the Ordinance because, among other reasons, the notation “12-O-03” is a proper

citation to the violation charged, as the Ordinance requires. (Reply at 2.)

       Plaintiffs’ claims require reading several Lakemoor and Illinois statutes together. The

Lakemoor Municipal Code “provides for a distinct system of numbering chapters and sections in




5
  Defendant moves to dismiss Count IV because an injunction is a remedy rather than a
substantive claim. (Mot. at 13–14; Reply (Dkt. No. 29) at 10.) We agree. See Onyango v.
Downtown Entm’t, LLC, 525 F. App’x 458, 460 (7th Cir. 2013) (injunctive relief is a remedy and
plaintiff “should not have characterized his request for injunctive relief as a separate count of his
complaint”); LaSalle Nat. Bank v. Metro. Life Ins. Co., 18 F.3d 1371, 1376 (7th Cir. 1994)
(clarifying that “specific performance is a remedy, not a cause of action”). We therefore dismiss
Count IV of Plaintiffs’ complaint. Although Plaintiffs seek injunctive relief in conjunction with
other substantive claims, (FAC ¶ 107(E)), whether that relief is warranted will depend on
Plaintiffs’ claim that the violation notices are invalid.
                                                   5
     Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 14 of 32 PageID #:857




its Municipal Code.” (FAC ¶ 13.) 6 In addition, Lakemoor has adopted the Illinois Vehicle Code

and, as such, has prescribed a numbering convention for Lakemoor ordinances that mirrors the

Illinois Vehicle Code. (Id. ¶ 18.) 7 Plaintiffs claim that the Illinois Vehicle Code violation for

running a red light is contained in Section 11–306(c), 625 ILCS 5/11–306(c), and thus, because

of Lakemoor’s stated naming convention, any violation of Lakemoor’s Ordinance must be styled

as follows: “§ 41–1/2.11–306(c).” (FAC ¶ 21.) As such, Plaintiffs allege that every violation

notice pursuant to Lakemoor’s Ordinance must contain, as the “specific reference” to the

violation, the citation “§ 41–1/2.11–306(c).” (Id. ¶ 28.) However, Plaintiffs also allege that no

part of Lakemoor’s Municipal Code is codified with the numerical label “§ 41–1/2.11–306(c).”

(Id. ¶ 22.)




6
    The relevant text of this ordinance is as follows:

          (C) Numbering sections. Each section number of this code shall consist of two
          component parts separated by a period, the figure before the period referring to the
          chapter number and the figure after the period referring to the section within the chapter.

          (D) Numbering additions. The decimal system shall be used for all additions and
          amendments to this code. When a chapter or section is added, the new chapter or section
          shall be given a decimal character.

Lakemoor Mun. Code § 1.01.
7
    The text of this ordinance is as follows:

          Pursuant to ILCS Ch. 625, Act 5, § 20-204 (2001), the village hereby adopts and
          incorporates by reference all of the Illinois Vehicle Code (“IVC”) and subsequent
          amendments, along with any referenced penalty provisions, as the Vehicle Code of the
          village. The section numbers used in the Illinois Vehicle Code shall be identical to those
          section numbers in the Lakemoor Vehicle Code. Therefore, an ordinance violation shall
          be cited as “Chapter 41-1/2”, followed by the corresponding IVC section number.

Lakemoor Mun. Code § 41–1/2.01.
                                                    6
   Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 15 of 32 PageID #:857




        Plaintiffs’ claims require us to interpret the meaning of the Ordinance in light of

Lakemoor’s violation notices issued pursuant to it. As the Seventh Circuit has recently

instructed, municipal ordinances:

        are interpreted in the same manner as Illinois statutes. The Court’s primary objective is
        to ascertain and give effect to the intent of the legislature. The language of the statute
        provides the best indication of the legislature’s intent. Where a phrase or word is
        undefined, it is appropriate to employ a dictionary to ascertain its meaning. A statute is
        ambiguous when it is capable of being understood by reasonably well-informed persons
        in two or more different senses.

Vill. of Bedford Park v. Expedia, Inc., 876 F.3d 296, 302–03 (7th Cir. 2017) (citations and

quotations omitted). Although no state or federal court appears to have interpreted the

Ordinance to date, “[t]his case involves routine questions of statutory interpretation that this

Court is well-equipped to handle.” Id. If an Illinois court is later called to opine on the

Ordinance, it “can correct our interpretations if it finds them erroneous.” Id. at 303.

        Plaintiffs’ central notion that Lakemoor’s red-light violation notices are void because

they do not include a “specific reference” to the “violation charged,” which they insist must

instead be written as Section “41–1/2.11–306(c),” presents several problems. Foremost, as

Plaintiffs freely admit, their preferred citation to Lakemoor’s Municipal Code does not appear to

exist. (FAC ¶ 22 (“There is, therefore, no section in the Village’s Municipal Code that is

labelled as ‘§ 41–1/2.11–306(c)’ . . . .”).)

        Second, the Ordinance itself defines what constitutes a violation without any need to refer

to the Illinois Vehicle Code or Lakemoor’s version thereof. Illinois Vehicle Code Section

11–306, upon which Plaintiffs fixate, merely describes the legal meaning of the green, yellow,

and red signals on a standard traffic light. 625 ILCS 5/11–306. Section 11–306(c) directs

drivers to stop at a “[s]teady red indication” and not to enter an intersection or block a crosswalk

while the red signal remains lit. Id. § 11–306(c); see also Falkner v. City of Chi.,


                                                  7
   Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 16 of 32 PageID #:857




150 F. Supp. 3d 973, 981 (N.D. Ill. 2015) (describing this provision). The Ordinance, by

contrast, indicates within its text that “[i]t shall be a violation of this section for anyone to

operate a vehicle in disregard of a traffic control device or to turn right on a red light where it is

posted ‘No Turn on Red.’” Lakemoor Mun. Code § 41–1/2.14(B). The Ordinance, not

Lakemoor’s version of Illinois Vehicle Code Section 11–306(c), is therefore the “violation

charged” when individuals run afoul of a Lakemoor red-light camera. Id.

        What is more, Plaintiffs fail to mention that Lakemoor’s Ordinance incorporates by

reference Illinois Vehicle Code Section 11–306 in defining the red-light camera’s operation. See

Lakemoor Mun. Code § 41–1/2.14(C)(1) (defining an “automated traffic law enforcement

system” as a vehicle sensor working in tandem with a traffic signal to produce recorded images

of vehicles disobeying red lights “in violation of Section 11–306 of the Illinois Vehicle Code,

ILCS Ch. 625, Act 5, § 11–306”). There would thus be no reason for the violation notices to

reference Lakemoor’s version of Illinois Vehicle Code Section 11–306, because a violation of

Section 11–306 would also constitute a violation of the Ordinance. See People v. Lewis,

5 Ill. 2d 117, 122, 125 N.E.2d 87, 90 (Ill. 1955) (noting the “familiar legislative technique” of

incorporation by reference, the effect of which is “the same as though the statute or the

provisions adopted had been incorporated bodily into the adopting statute”); Coram v. State,

2013 IL 113867, ¶ 85, 996 N.E.2d 1057, 1081 (Ill. 2013) (same).

        Aside from Plaintiffs’ tortured reading of Lakemoor’s Municipal Code, a fair

examination of the Ordinance and of the violation notices Lakemoor issues under it reveals as

erroneous Plaintiffs’ contention that the notices are void. As already stated, the Ordinance

requires that every notice of violation contain “[t]he violation charged, with specific reference to

that section of the Village of Lakemoor Municipal Code of Ordinances allegedly violated.”

Lakemoor Mun. Code § 41–1/2.14(C)(4)(c). Each violation notice, in turn, identifies on its face
                                                    8
    Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 17 of 32 PageID #:857




the “Code Violation” as “12-O-03.” (FAC Ex. C; see also id. ¶ 31 (asserting that all violation

notices “contain the same or similar information” as the example Plaintiffs provided).) The full-

text copy of the Ordinance that Plaintiffs attached to their complaint displays the phrase

“Ord. 12-O-03, passed 1-26-2012” on the last line of the Ordinance. (See id. Ex. B at 28.)

“Ord.” is an abbreviation for “ordinance,” see, e.g., Table of Legal Abbreviations, Black’s Law

Dictionary (10th ed. 2014) (abbreviating “Revised Ordinances” as “Rev. Ord.”), and Ordinance

“12-O-03” was passed on January 26, 2012. (FAC Ex. B at 28.) The notation “12-O-03” is

merely a parallel citation to the local session law as it was passed and later codified at

Section 41–1/2.14 of the Lakemoor Municipal Code. Session laws are laws, with the full legal

authority of codified statutes. See, e.g., Zivkovic v. Holder, 724 F.3d 894, 897–98 (7th Cir. 2013)

(referring to parallel sections of both the Immigration and Nationality Act (INA) session law and

the INA as codified, and “[f]or convenience . . . omit[ing] the parallel citations to the INA and

us[ing] only the citation found” in the U.S. Code); Session Laws, Black’s Law Dictionary

(10th ed. 2014) (“The body of statutes enacted by a legislature during a particular annual,

biennial, or special session.” (emphasis added)); Bryan A. Garner, A Dictionary of Modern Legal

Usage 797 (2d ed. 1995) (defining “session laws” as “the statutes enacted by a legislative body

and published in a form identifying them with the term in which the legislative session took

place” (emphasis added)). 8 A “specific reference” is one that is unambiguous and alludes to the

thing it means to identify. See Merriam Webster’s Collegiate Dictionary (10th Ed.1996)

(defining “specific” as “free from ambiguity” and “reference” as an “allusion” or a “mention”).


8
 Indeed, at the federal level, inconsistencies between the official session laws, Statutes at Large,
and codifications in the United States Code are resolved in favor of the session laws, “[f]or it will
not be inferred that Congress, in revising and consolidating the laws, intended to change their
effect, unless such intention is clearly expressed.” United States v. Welden, 377 U.S. 95, 98 n.4,
84 S. Ct. 1082, 1085 n.4 (1964) (quotations omitted); see also Time Warner Cable v. Doyle,
66 F.3d 867, 878 n.11 (7th Cir. 1995) (applying the same rule).
                                                  9
    Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 18 of 32 PageID #:857




Plaintiffs’ own exhibit thus makes clear that “12-O-03” is a “specific reference” to the

Ordinance, as “12-O-03” unambiguously alludes to the full section of the Lakemoor Municipal

Code that proscribes running red lights when captured on an automated camera.

(FAC Ex. B at 28.) 9 The notices of violation are therefore not void on the argument that

Plaintiffs advance.

       Plaintiffs’ other objection to Lakemoor’s “12-O-03” notation on the red-light camera

violation notices is similarly unavailing. Plaintiffs reject the notation because it “presumably”

“includes all of the 42 sections of § 41–1/2.14 et seq. of the Lakemoor Municipal Code.”

(FAC ¶ 33; see also Resp. at 2–3.) Plaintiffs apparently desire that a citation to a smaller

subdivision of the Ordinance be printed on the violation notices. The Ordinance, however,

requires no more than a citation to the full section violated, which, as we have determined, is

Section 41–1/2.14 of the Lakemoor Municipal Code. See Lakemoor Mun. Code § 41–1/2.14(A)

(referring to all subdivisions within Section 41–1/2.14 as a “section”); id. § 41–1/2.14(C)(4)(c)

(requiring reference to the “section” charged on violation notices). (See also FAC Ex. B at 24




9
  We may also take judicial notice of Lakemoor’s codified ordinances posted online, which lists
“12-O-03” next to a link to Section 41–1/2.14 (the Ordinance) on a page of “References to
Ordinances.” See Fed. R. Evid. 201(b)(2); LaBella Winnetka, Inc. v. Vill. of Winnetka,
628 F.3d 937, 944 n.3 (7th Cir. 2010) (taking judicial notice of the contents of village website).
The website for the Village of Lakemoor (http://www.lakemoor.net/) includes a link to Village
Ordinances (http://www.amlegal.com/codes/client/lakemoor il/), which in turn contains a button
to “View Code” and takes visitors to the Lakemoor Municipal Code
(http://library.amlegal.com/nxt/gateway.dll/Illinois/lakemoor_il/villageoflakemoorillinoiscodeof
ordinance?f=templates$fn=default.htm$3.0$vid=amlegal:lakemoor_il). The copy of the
Ordinance that Plaintiffs attached to their complaint includes links to this same website for the
Lakemoor Municipal Code, and the page containing the Ordinance appears to be the same as
Plaintiffs’ exhibit. (See, e.g., FAC Ex. B at 1 (containing hyperlink to the Ordinance, Section
41–1 /2.14).) Although the online version of the Lakemoor Municipal Code contains a
disclaimer that it should not be relied upon as the definitive authority for local legislation, we
refer to it for illustrative purposes only. Plaintiffs aver the copy of the Ordinance that they
submitted with their complaint is “true and correct,” and that copy also contains the notation
“12-O-03.” (FAC. Ex. B at 28; FAC ¶ 17.)
                                                   10
      Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 19 of 32 PageID #:857




(denoting the “Automated Traffic Law Enforcement Program” as “§ 41–1/2.14”

(emphasis added)).) It is of no moment that the full section comprises “all of the 42”

subdivisions within it. (FAC ¶ 33.)

         On their face, and taking all Plaintiffs’ allegations as true, Counts III and V of Plaintiffs’

complaint rely on a finding that Lakemoor’s red-light camera violation notices are invalid. As

we find that the violation notices comply with the Ordinance’s plain text and are thus not invalid,

these counts fail, and injunctive relief is unavailable. (See supra at 5 n.5.) We dismiss Counts

III and V of Plaintiffs’ complaint for failure to state a claim.

II.      PROCEDURAL DUE PROCESS CLAIM

         Defendant also moves to dismiss Count I of Plaintiffs’ complaint, which alleges a

violation of Plaintiffs’ procedural due process rights because the administrative hearings

available under the Ordinance do not allow Plaintiffs to challenge the violation notices as

invalid. (See FAC ¶¶ 74–81.) The Ordinance lists specific defenses that one wishing to contest a

violation may raise at an administrative hearing. Lakemoor Mun. Code § 41–1/2.14(C)(6). 10

These defenses “are the only defenses available for an alleged violator contesting his or her

liability for a violation.” Id. Challenging the violation notices’ validity is not among the

available defenses. (FAC ¶ 78.) Plaintiffs allege that because they cannot obtain an

administrative hearing “to adjudicate whether the violation notices conform to the required terms

of the Village’s Municipal Code” (id. ¶ 77), or to “challenge whether the violation notices are


10
   Defenses include (a) the motor vehicle or plates were stolen prior to the violation, (b) the
driver was yielding to an emergency vehicle or participating in a funeral procession, (c) the
license plate number cannot be determined, (d) the driver already received a citation from a
police officer at the time of the violation, and (e) the vehicle was leased to another and the owner
timely notified the municipality of the lease. Lakemoor Mun. Code § 41–1/2.14(C)(6). The
violation notices list additional defenses that the facts alleged are inconsistent or otherwise do
not support a finding of violation, or that the respondent did not own, lease, or rent the cited
vehicle at the time of the violation. (FAC Ex. C at 2.)
                                                   11
   Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 20 of 32 PageID #:857




void” (id. ¶ 79), they are not afforded a meaningful opportunity to be heard. Plaintiffs allege this

deficiency violates their procedural due process rights. (Id. ¶ 80.) Defendant argues that

Plaintiffs’ due process claim, brought under 42 U.S.C. § 1983, is precluded and fails on the

merits. (Mot. at 7–13.) We address each argument in turn.

       A.      Claim Preclusion

       As a preliminary matter, Defendant contends that Count I is precluded because Plaintiffs

could have (but did not) raise their concerns in an administrative hearing. (Mot. at 7.) Because

Plaintiffs did not request an administrative hearing and raise their claim that the violation notices

were invalid, Defendant argues that Plaintiffs’ Section 1983 claim is barred in federal court. (Id.;

Reply at 5–6.) Defendant rests its argument on two opinions of the Seventh Circuit, both of

which mention, in dicta, that claim preclusion may be an available affirmative defense to claims

against city ordinances. See Schor v. City of Chi., 576 F.3d 775, 778 (7th Cir. 2009) (addressing

city ordinance banning use of mobile phones while driving); Idris v. City of Chi.,

552 F.3d 564, 565 (7th Cir. 2009) (addressing city red-light camera ordinance). Plaintiffs

respond that their claim is not precluded because they could not have raised their challenge at an

administrative hearing. (Resp. at 6–7.)

        In Section 1983 cases, “a federal court must give to a state-court judgment the same

preclusive effect as would be given that judgment under the law of the State in which the

judgment was rendered.” Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81,

104 S. Ct. 892, 896 (1984). We thus examine whether Illinois law would preclude Plaintiffs’

claim for failing to raise it in an administrative hearing. In Illinois, the three requirements for

claim preclusion, or res judicata, are “(1) a final judgment on the merits rendered by a court of

competent jurisdiction; (2) an identity of [i.e., identical] cause of action; and (3) an identity of

parties, or their privies.” Crossroads Ford Truck Sales, Inc. v. Sterling Truck Corp.,
                                                  12
   Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 21 of 32 PageID #:857




2011 IL 111611, ¶ 56, 959 N.E.2d 1133, 1148 (Ill. 2011) (citing River Park, Inc. v. City of

Highland Park, 184 Ill. 2d 290, 302, 703 N.E.2d 883, 889 (Ill. 1998)). Res judicata applies not

only to claims that were actually raised, but to claims that could have been raised at an

appropriate proceeding. Arvia v. Madigan, 209 Ill. 2d 520, 533, 809 N.E.2d 88, 97 (Ill. 2004).

However, res judicata may not apply where an administrative hearing officer is not empowered

to grant the relief that a party later seeks in a different court. Crossroads, 2011 IL 111611, ¶ 57,

959 N.E.2d 1133, 1148 (no res judicata where a claim for damages could not have been raised

before an administrative body that had no jurisdiction to award damages); see also Arvia,

209 Ill. 2d at 534, 809 N.E.2d at 97 (facial challenge to statute not res judicata because

administrative hearing had no power to declare it unconstitutional).

       Here, Plaintiffs claim that they could not have raised their objections to the Ordinance in

an administrative hearing. Plaintiffs argue that the Ordinance “expressly limits the defenses that

can be raised to challenge a violation notice to only five enumerated defenses.” (Resp. at 6.)

Indeed, neither a claim that the violation notices violate local law nor that the administrative

hearings provide insufficient procedures can be found among the Ordinance’s enumerated

defenses. Lakemoor Mun. Code § 41–1/2.14(C)(6) (listing defenses). (See also FAC Ex. C at 2

(violation notice listing “a complete list of all defenses/grounds for contesting a Red Light

Violation”).) On this point, Plaintiffs aptly cite a decision of the Circuit Court of Cook County,

which found a challenge to Chicago parking violations was not res judicata even though the

plaintiffs had paid the tickets and failed to contest the notices in an administrative hearing where

defenses were expressly limited. (Resp. at 7 (citing Mashal v. City of Chi., No. 00 CH 13396,

2005 WL 6567438 (Ill. Cir. Ct. Dec. 9, 2005)); Dkt. No. 28–5 (attaching opinion).) There, as

here, “because the Ordinance specifically limited the defenses that could be raised when

contesting a violation, [plaintiff] was precluded from raising his claims and having them
                                                 13
     Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 22 of 32 PageID #:857




adjudicated at the administrative level,” rendering res judicata inapplicable. Mashal,

2005 WL 6567438 (Dkt. No. 28–5 at 7); see Mashal v. City of Chi., 2012 IL 112341, ¶¶ 7–8,

981 N.E.2d 951, 955 (Ill. 2012) (reciting Circuit Court decision and noting defendant’s res

judicata argument).

        Separately, a local administrative hearing officer would have no power to find the

Ordinance deficient for disallowing certain defenses. In Illinois, “administrative agencies have

no authority to declare statutes unconstitutional or even to question their validity.” Bd. of Educ.

of Peoria Sch. Dist. No. 150 v. Peoria Fed’n of Support Staff, Sec./Policeman’s Benev. &

Protective Ass’n Unit, 2013 IL 114853, ¶ 38, 998 N.E.2d 36, 47 (Ill. 2013); accord

Goodman v. Ward, 241 Ill. 2d 398, 410–11, 948 N.E.2d 580, 588 (Ill. 2011). Under the Illinois

statute defining the powers of administrative hearing officers, such officers may hear testimony

and accept evidence that may be relevant to the existence of a code violation; issue subpoenas;

preserve and authenticate the hearing record, exhibits, and evidence; determine whether a

violation occurred based on the evidence at the hearing; and impose penalties.

65 ILCS 5/1–2.1–4(b). 11 Conspicuously absent from any of these delegated powers is the ability

of hearing officers to declare the ordinance they are empowered to enforce invalid or

unconstitutional.

        Therefore, not only were Plaintiffs prevented from challenging allegedly unlawful notices

or administrative hearing procedures; it also appears that a hearing officer would not have been

able to grant the relief Plaintiffs seek under their limited powers. Plaintiffs’ invalidity claim

would thus not be precluded under Illinois law for failing to raise it in an administrative hearing.




11
  Section 41–1/2.14(C)(8) of the Ordinance, establishing the powers of the administrative
hearing officers who adjudicate violations, expressly incorporates the “powers granted to
Hearing Officers” under Illinois statute.
                                                14
     Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 23 of 32 PageID #:857




See Arvia, 209 Ill. 2d at 533, 809 N.E.2d at 97 (constitutional claim that could not have been

decided by Secretary of State was not precluded); Hayes v. State Teacher Certification Bd.,

359 Ill. App. 3d 1153, 1161, 835 N.E.2d 146, 154–55 (5th Dist. 2005) (claim not litigated before

a hearing officer was not precluded because hearing officer was not empowered to decide it).

And because the claim would not have been barred in state court, it is likewise not barred in

federal court. See Migra, 465 U.S. at 81, 104 S. Ct. at 896. 12

        B.     Procedural Due Process Analysis

        Turning to the merits, Plaintiffs allege that Lakemoor’s Ordinance violates their right to

procedural due process under the Fourteenth Amendment to the United States Constitution.

(FAC ¶¶ 74–81.) “Under the Due Process Clause, an individual faced with the possible

deprivation of a property interest is entitled to both timely and adequate notice of the potential

deprivation and a meaningful opportunity to be heard.” Gimbel v. Commodity Futures Trading

Comm’n, 872 F.2d 196, 200 (7th Cir. 1989) (citing Goldberg v. Kelly, 397 U.S. 254, 267–68,

90 S. Ct. 1011, 1020–21 (1970)). Due process is “flexible and calls for such procedural

protections as the particular situation demands.” Miller v. City of Chi., 774 F.2d 188, 191

(7th Cir. 1985) (citing Morrissey v. Brewer, 408 U.S. 471, 481, 92 S. Ct. 2593, 2600 (1972) and

collecting cases). Unlike Plaintiffs’ other claims, which rely only upon the alleged invalidity of

Lakemoor’s red-light violation notices, Plaintiffs’ procedural due process claim focuses instead



12
  Plaintiffs and Defendant also dispute, to some extent, whether Plaintiffs had to exhaust state
remedies before seeking federal review. Defendant, in its opening brief, argued in part that
Plaintiffs’ claim was precluded because they did not seek review in a state Administrative
Review Act appeal. (Mot. at 7.) Plaintiffs respond that suits brought under Section 1983 do not
require claimants to exhaust state remedies before pursuing relief in federal court. (Resp. at 7.)
Although the exhaustion and claim preclusion issues are distinct, see, e.g., Heck v. Humphrey,
512 U.S. 477, 488 n.9, 114 S. Ct. 2364, 2373 n.9 (1994), Plaintiffs are nevertheless correct that
Section 1983 has no exhaustion requirement. Patsy v. Bd. of Regents of State of Fla.,
457 U.S. 496, 500–01, 102 S. Ct. 2557, 2568 (1982) (“[T]his Court has stated categorically that
exhaustion is not a prerequisite to an action under § 1983 . . . .”).
                                                 15
     Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 24 of 32 PageID #:857




on the Ordinance’s limitation of defenses that can be raised to contest a fine at an administrative

hearing. (FAC ¶¶ 77–79.) 13 Plaintiffs allege that they are deprived of due process because the

Ordinance prohibits them from challenging the violation notices as void. (Id.)

        Defendant contends that Cochran v. Ill. State Toll Highway Auth., 828 F.3d 597

(7th Cir. 2016), which found no due process violation on a substantially similar claim, is on-

point and decisive precedent. (Mot. at 11; Reply at 6–8.) The plaintiff in Cochran, on behalf of

a putative class, challenged Illinois’ toll system in part because the statute governing the toll

fines limited the defenses that could be used to contest a violation at a later hearing. Cochran,

828 F.3d at 598–99. The toll law was a strict liability offense, and violators were thus precluded

from raising a “knowledge” defense, i.e., that they did not intend to miss the toll. Id. at 599. The

plaintiff argued that the unavailability of a “knowledge” defense at a hearing to adjudicate the

toll fine (which he did not request) would deprive him of a meaningful opportunity to be heard.

Id. at 601. The Seventh Circuit disagreed because, as strict liability violations are constitutional,

a “knowledge” defense would have done the plaintiff no good, and therefore

        the fact that plaintiff could not present a knowledge defense at his hearing [did] not
        render the hearing meaningless. Due process does not entitle a person to a hearing at
        which they will succeed. Although the knowledge defense was not available, other
        defenses were. Thus, plaintiff was not precluded from presenting any defense, and the
        hearing was not meaningless.

Id. (citations omitted).


13
   Defendant’s motion to dismiss advances arguments that appear to mischaracterize Plaintiffs’
procedural due process claim. (See Mot. at 9–11 (contending the violation notices provide
constitutionally adequate notice and violations of state law do not offend due process).)
Although a central allegation of Plaintiffs’ complaint is that the Ordinance violation notices do
not cite the proper municipal code and are therefore void, Plaintiffs’ due process claim is not that
the notices themselves are constitutionally defective, but rather that the Ordinance prohibits a
defense that the notices are void, thus depriving Plaintiffs of a meaningful opportunity to be
heard. (See FAC ¶¶ 77–80; Resp. at 8 (“Lakemoor’s action of prohibiting the Plaintiffs from
raising that defense violates procedural due process.”).)

                                                 16
     Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 25 of 32 PageID #:857




        We agree with Defendant that Cochran dispenses with Plaintiffs’ procedural due process

claim. As in Cochran, Plaintiffs here had other defenses available to them under the Ordinance,

see Lakemoor Mun. Code § 41–1/2.14(C)(6), and Plaintiffs’ desired defense—that the violation

notices are void for citing the wrong law—would be equally useless, as we have already

determined that the notices are not void for the reason Plaintiffs state. If “[d]ue process does not

entitle a person to a hearing at which they will succeed,” Cochran, 828 F.3d at 601, it surely

cannot entitle a person to a hearing at which they will invariably lose.

        Plaintiffs’ application of the Supreme Court’s test for procedural due process, announced

in Mathews v. Eldridge, 424 U.S. 319, 96 S. Ct. 893 (1976), does not alter this result.

(See Resp. at 8–9.) Before the government may deprive a person of property, Mathews requires

the Court to weigh three factors to determine if the procedures afforded were sufficient: (1) “the

private interest that will be affected by the official action;” (2) “the risk of an erroneous

deprivation of such interest through the procedures used, and the probable value, if any, of

additional or substitute procedural safeguards;” and (3) “the Government’s interest, including the

function involved and the fiscal and administrative burdens that the additional or substitute

procedural requirement would entail.” 424 U.S. at 335, 96 S. Ct. at 903; see also Van

Harken v. City of Chi., 103 F.3d 1346, 1351 (7th Cir. 1997) (describing Mathews test as a cost-

benefit analysis). Under Mathews’ second prong, Plaintiffs argue that they suffer an “absolute

100% risk of . . . erroneous deprivation . . . as the violation notices are void.” (Resp. at 9.)

Plaintiffs also argue, per Mathews’ third prong, that Lakemoor would suffer no additional burden

by allowing a defense that the violation notices are invalid. (Id.) 14


14
   There is no dispute that the first Mathews prong, deprivation of Plaintiffs’ money, constitutes a
private property interest, and should be weighed accordingly. See Van Harken, 103 F.3d at 1353
(finding $100 parking violation fine relatively small and remarking that “[t]he less that is at
stake, other things being equal, the less process is due”); Roehl v. City of Naperville,
                                                 17
   Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 26 of 32 PageID #:857




       Plaintiffs’ assessments miss the mark. We have determined as a matter of law that

Plaintiffs’ objection to the violation notices is unfounded. There is thus no risk that the

Ordinance would result in erroneously depriving Plaintiffs of property for want of a defense to

assert the notices’ invalidity, and the purely legal nature of Plaintiffs’ desired defense would be

of no value were it available. See Fed. Commc’ns Comm’n v. WJR, The Goodwill Station,

337 U.S. 265, 276, 69 S. Ct. 1097, 1103 (1949) (“Certainly the Constitution does not require oral

argument in all cases where only insubstantial or frivolous questions of law, or indeed even

substantial ones, are raised.”); Goldberg, 397 U.S. 268, 90 S. Ct. 1020 (emphasizing that

procedural due process is particularly important in cases, unlike this one, where deprivations turn

on “incorrect or misleading factual premises or on misapplication of rules or policies to the facts

of particular cases”). Plaintiffs’ additional contention—that making an invalidity defense

available would come at no cost to Lakemoor—is likewise dubious. Requiring municipal

hearing officers to hear an unwinnable defense many times over, only to reject it each time,

would likely cost the city more time and money than it is worth. See, e.g., Van Harken,

103 F.3d at 1352 (finding it “obvious” that the benefits of police officers appearing at every

parking violation hearing “are unlikely to exceed the costs”). Taken together, the Mathews

factors weigh heavily in favor of upholding the validity of Lakemoor’s current procedures.

Plaintiffs cannot make the case that their inability to bring a futile defense infringes due process.

       Because Plaintiffs fail to state a claim for violation of their procedural due process rights,

we dismiss Count I of Plaintiffs’ complaint.




857 F. Supp. 2d 707, 712–13 (N.D. Ill. 2012) (finding $50.00 fee a valid, if small, property
interest in Mathews analysis).
                                               18
     Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 27 of 32 PageID #:857




                                          CONCLUSION

        For the foregoing reasons, we grant defendant’s motion pursuant to Rule 12(b)(6) and

dismiss all counts of Plaintiffs’ amended complaint for failure to state a claim. 15 It is so ordered.




                                                       ___________________________________
                                                       Marvin E. Aspen
                                                       United States District Judge


Dated: December 4, 2018
       Chicago, Illinois




15
  As we have dismissed all counts for failure to state a claim, Plaintiffs’ motion for class
certification is also dismissed as moot. (Dkt. No. 10; FAC ¶¶ 67–72.) See Costello v. BeavEx,
Inc., 810 F.3d 1045, 1057 n.3 (7th Cir. 2016), cert. denied, 137 S. Ct. 2289 (2017) (defendant
may seek dispositive ruling on the merits prior to class certification); McReynolds v. Merrill
Lynch & Co., 694 F.3d 873, 879 n.4 (7th Cir. 2012) (endorsing district court’s ability to “decide
a Rule 12(b)(6) motion ahead of class certification”); see, e.g., Ristic v. Mach. Zone, Inc.,
No. 15 C 8996, 2016 WL 4987943, at *4 (N.D. Ill. Sept. 19, 2016) (dismissing all claims under
Rule 12(b)(6) and dismissing motion for class certification as moot).
                                                19
ILND 450 (Rev.Case:    1:18-cv-01804
              04/29/2016)                     Document
                          Judgment in a Civil Action     #: 38 Filed: 12/28/18 Page 28 of 32 PageID #:857

                                    IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE
                                       NORTHERN DISTRICT OF ILLINOIS

    Brian Knutson, et al.,

    Plaintiffs,
                                                                  Case No. 18 C 1804
    v.                                                            Judge Marvin E. Aspen

    Village of Lakemoor,

    Defendant.

                                             JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s)
                    and against defendant(s)
                    in the amount of $       ,

                            which      includes       pre–judgment interest.
                                       does not include pre–judgment interest.

            Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

            Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s)
                    and against plaintiff(s)
.
            Defendant(s) shall recover costs from plaintiff(s).


                    other: Case is dismissed.

This action was (check one):

         tried by a jury with Judge         presiding, and the jury has rendered a verdict.
         tried by Judge         without a jury and the above decision was reached.
         decided by Judge Marvin E. Aspen on a motion to dismiss.



Date: 12/4/2018                                               Thomas G. Bruton, Clerk of Court

                                                              Amanda Scherer, Deputy Clerk
 Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 29 of 32 PageID #:857

                                                                            APPEAL,COLE,TERMED
                              United States District Court
            Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2 (Chicago)
                    CIVIL DOCKET FOR CASE #: 1:18−cv−01804
                                     Internal Use Only

Knutson et al v. Village of Lakemoor                         Date Filed: 03/13/2018
Assigned to: Honorable Marvin E. Aspen                       Date Terminated: 12/04/2018
Cause: 48:1985 Conspiracy/Deprivation Civil Rights           Jury Demand: Both
                                                             Nature of Suit: 440 Civil Rights: Other
                                                             Jurisdiction: Federal Question
Plaintiff
Brian Knutson                                  represented by James Joseph Eccleston
                                                              Eccleston Law LLC
                                                              55 W Monroe St, Suite 610
                                                              Chicago, IL 60603
                                                              312 332 0000
                                                              Email: jeccleston@ecclestonlaw.com
                                                              ATTORNEY TO BE NOTICED

                                                             Kenneth Young Hurst
                                                             Roth Fioretti LLC
                                                             311 S. Wacker
                                                             Suite 2470
                                                             Chicago, IL 60606
                                                             (312) 922−6262
                                                             Email: ken@rothfioretti.com
                                                             ATTORNEY TO BE NOTICED

                                                             Mark Daniel Roth
                                                             Roth Fioretti LLC
                                                             311 S. Wacker
                                                             STE 2470
                                                             Chicago, IL 60606
                                                             (312) 922−6262
                                                             Email: markdroth@gmail.com
                                                             ATTORNEY TO BE NOTICED

Plaintiff
Heather Bendl                                  represented by James Joseph Eccleston
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

                                                             Kenneth Young Hurst
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

                                                             Mark Daniel Roth
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED


V.
Defendant
Village of Lakemoor                            represented by Dominick L Lanzito
                                                              Peterson Johnson & Murray − Chicago
                                                              LLC
                                                              200 West Adams Street
                                                              Suite 2125
                                                              Chicago, IL 60606
Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 30 of 32 PageID #:857

                                                            312 724−8024
                                                            Email: dlanzito@pjmchicago.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                            Kevin Mark Casey
                                                            Peterson, Johnson & Murray Chicago LLC
                                                            200 West Adams Street
                                                            Suite 2125
                                                            Chicago, IL 60606
                                                            (312)724−8032
                                                            Email: kcasey@pjmchicago.com
                                                            ATTORNEY TO BE NOTICED

                                                            Paul A O'Grady
                                                            Peterson Johnson and Murray Chicago
                                                            LLC
                                                            200 West Adams Street
                                                            Suite 2125
                                                            Chicago, IL 60606
                                                            312 782−7150
                                                            Email: pogrady@pjmchicago.com
                                                            ATTORNEY TO BE NOTICED

                                                            Shantel Iris Perez
                                                            Peterson, Johnson & Murray−chicago, Llc
                                                            200 West Adams
                                                            Suite 2125
                                                            Chicago, IL 60606
                                                            (312) 724−8024
                                                            Email: sperez@pjmchicago.com
                                                            ATTORNEY TO BE NOTICED


Date Filed   #   Docket Text
03/13/2018    1 COMPLAINT filed by Brian KNUTSON, Heather BENDL; Jury Demand. Filing fee $
                400, receipt number 0752−14223226. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
                Exhibit C, # 4 Exhibit D.Part.1, # 5 Exhibit D.Part.2, # 6 Exhibit D.Part.3)(Roth,
                Mark) (Entered: 03/13/2018)
03/13/2018    2 CIVIL Cover Sheet (Roth, Mark) (Entered: 03/13/2018)
03/13/2018    3 ATTORNEY Appearance for Plaintiffs Heather BENDL, Brian KNUTSON by Mark
                Daniel Roth (Roth, Mark) (Entered: 03/13/2018)
03/13/2018    4 ATTORNEY Appearance for Plaintiffs Heather BENDL, Brian KNUTSON by
                Kenneth Young Hurst (Hurst, Kenneth) (Entered: 03/13/2018)
03/13/2018       CASE ASSIGNED to the Honorable Marvin E. Aspen. Designated as Magistrate
                 Judge the Honorable Jeffrey Cole. (meg, ) (Entered: 03/13/2018)
03/13/2018    5 ATTORNEY Appearance for Plaintiffs Heather BENDL, Brian KNUTSON by James
                Joseph Eccleston (Eccleston, James) (Entered: 03/13/2018)
03/13/2018    6 ATTORNEY Appearance for Plaintiffs Heather BENDL, Brian KNUTSON by James
                Joseph Eccleston (Eccleston, James) (Entered: 03/13/2018)
03/13/2018    7 ATTORNEY Appearance for Plaintiffs Heather BENDL, Brian KNUTSON by James
                Joseph Eccleston (Eccleston, James) (Entered: 03/13/2018)
03/14/2018    8 ENTERED IN ERROR. (Entered: 03/14/2018)
03/14/2018    9 NOTICE of Correction regarding 8 . (ks, ) (Entered: 03/14/2018)
03/14/2018   10 MOTION by Plaintiffs Heather Bendl, Brian Knutson to certify class (Roth, Mark)
                (Entered: 03/14/2018)
Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 31 of 32 PageID #:857

03/16/2018   11 AFFIDAVIT of Service filed by Plaintiffs Heather Bendl, Brian Knutson regarding
                Complaint served on Village of Lakemoor on March 15, 2018 (Attachments: # 1
                Notice of Filing Affidavit of Service)(Roth, Mark) (Entered: 03/16/2018)
04/09/2018   12 MOTION by Plaintiffs Heather Bendl, Brian Knutson for entry of default
                (Attachments: # 1 Exhibit A)(Roth, Mark) (Entered: 04/09/2018)
04/09/2018   13 NOTICE of Motion by Mark Daniel Roth for presentment of motion for entry of
                default 12 before Honorable Marvin E. Aspen on 4/19/2018 at 10:30 AM. (Roth,
                Mark) (Entered: 04/09/2018)
04/12/2018   14 ATTORNEY Appearance for Defendant Village of Lakemoor by Dominick L Lanzito
                (Lanzito, Dominick) (Entered: 04/12/2018)
04/12/2018   15 ATTORNEY Appearance for Defendant Village of Lakemoor by Shantel Iris Perez
                (Perez, Shantel) (Entered: 04/12/2018)
04/12/2018   16 ATTORNEY Appearance for Defendant Village of Lakemoor by Kevin Mark Casey
                (Casey, Kevin) (Entered: 04/12/2018)
04/12/2018   17 MOTION by Defendant Village of Lakemoor to vacate Any and All Defaults and for
                Extension of Time to Answer (Lanzito, Dominick) (Entered: 04/12/2018)
04/12/2018   18 NOTICE of Motion by Dominick L Lanzito for presentment of motion to vacate 17
                before Honorable Marvin E. Aspen on 4/19/2018 at 10:30 AM. (Lanzito, Dominick)
                (Entered: 04/12/2018)
04/13/2018   19 ATTORNEY Appearance for Defendant Village of Lakemoor by Paul A O'Grady
                (O'Grady, Paul) (Entered: 04/13/2018)
04/18/2018   20 MINUTE entry before the Honorable Marvin E. Aspen:Defendant's motion to vacate
                any and all defaults and for an extension of time to 5/15/2018 to answer or otherwise
                plead 17 is granted. Plaintiffs' motion for default 12 is denied. Motions are stricken
                from the Court's call of 4/19/2018. Status hearing is set for 6/7/2018 at 10:30
                AM.Mailed notice (mad, ) (Entered: 04/18/2018)
05/15/2018   21 MOTION by Defendant Village of Lakemoor to dismiss Plaintiffs Class Action
                Complaint (Lanzito, Dominick) (Entered: 05/15/2018)
05/15/2018   22 NOTICE of Motion by Dominick L Lanzito for presentment of motion to dismiss 21
                before Honorable Marvin E. Aspen on 6/7/2018 at 10:30 AM. (Lanzito, Dominick)
                (Entered: 05/15/2018)
05/21/2018   23 MINUTE entry before the Honorable Marvin E. Aspen:Plaintiffs' response to
                defendant's motion to dismiss class action complaint 21 due by 6/22/2018; defendant's
                reply due by 7/6/2018. Motion is stricken from the Court's call of 6/7/2018. Status
                hearing of 6/7/2018 is reset for 8/23/2018 at 10:30 AM.Mailed notice (mad, ) (Entered:
                05/21/2018)
06/01/2018   24 First AMENDED complaint by Brian Knutson, Heather Bendl against Village of
                Lakemoor (Attachments: # 1 Notice of Filing First Amended Complaint, # 2 Exhibit
                A, # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit D Part 1, # 6 Exhibit D Part 2, # 7 Exhibit
                D Part 3)(Roth, Mark) (Entered: 06/01/2018)
06/13/2018   25 MOTION by Defendant Village of Lakemoor to dismiss Plaintiff's First Amended
                Class Action Complaint (Lanzito, Dominick) (Entered: 06/13/2018)
06/13/2018   26 NOTICE of Motion by Dominick L Lanzito for presentment of motion to dismiss 25
                before Honorable Marvin E. Aspen on 6/28/2018 at 10:30 AM. (Lanzito, Dominick)
                (Entered: 06/13/2018)
06/25/2018   27 MINUTE entry before the Honorable Marvin E. Aspen: Plaintiffs' response to
                defendant's motion to dismiss plaintiffs' first amended class action complaint 25 is due
                by 7/25/2018; defendant's reply is due by 8/8/2018. Motion is stricken from the Court's
                call of 6/28/2018. Defendant's motion to dismiss original complaint 21 is moot. Status
                hearing of 8/23/2018 is reset for 9/20/2018 at 10:30 AM.Mailed notice (mad, )
                (Entered: 06/25/2018)
Case: 1:18-cv-01804 Document #: 38 Filed: 12/28/18 Page 32 of 32 PageID #:857

07/25/2018   28 RESPONSE by Heather Bendl, Brian Knutson to MOTION by Defendant Village of
                Lakemoor to dismiss Plaintiff's First Amended Class Action Complaint 25
                (Attachments: # 1 Exhibit A Part 1, # 2 Exhibit A Part 2, # 3 Exhibit A Part 3, # 4
                Exhibit A Part 4, # 5 Exhibit B, # 6 Exhibit C, # 7 Notice of Filing)(Roth, Mark)
                (Entered: 07/25/2018)
08/08/2018   29 REPLY by Defendant Village of Lakemoor to motion to dismiss 25 Plaintiffs First
                Amended Class Action Complaint (Lanzito, Dominick) (Entered: 08/08/2018)
08/08/2018   30 NOTICE by Village of Lakemoor re reply 29 In Support of Their Motion To Dismiss
                Plaintiffs First Amended Class Action Complaint (Lanzito, Dominick) (Entered:
                08/08/2018)
08/29/2018   31 MINUTE entry before the Honorable Marvin E. Aspen: At the Court's instance, the
                status hearing set for 9/20/2018 is stricken and reset to 11/8/2018 at 10:30 a.m. Mailed
                notice (ags, ) (Entered: 08/29/2018)
10/29/2018   32 MINUTE entry before the Honorable Marvin E. Aspen: At the Court's instance, the
                status hearing set for 11/8/2018 is stricken and reset to 12/13/2018 at 10:30 a.m.
                Mailed notice (ags, ) (Entered: 10/29/2018)
12/04/2018   33 MEMORANDUM OPINION and ORDER: For the foregoing reasons, we grant
                defendant's motion to dismiss 25 pursuant to Rule 12(b)(6) and dismiss all counts of
                Plaintiffs' amended complaint for failure to state a claim. Civil case terminated. Signed
                by the Honorable Marvin E. Aspen on 12/4/2018. Mailed notice (ags, ) (Entered:
                12/04/2018)
12/04/2018   34 ENTERED JUDGMENT. Mailed notice (ags, ) (Entered: 12/04/2018)
12/27/2018   35 NOTICE of appeal by Heather Bendl, Brian Knutson regarding orders 33 , 34 Filing
                fee $ 505, receipt number 0752−15317607. Receipt number: n (Roth, Mark) (Entered:
                12/27/2018)
12/27/2018   36 DOCKETING Statement by Heather Bendl, Brian Knutson regarding notice of appeal
                35 (Roth, Mark) (Entered: 12/27/2018)
12/28/2018   37 NOTICE of Appeal Due letter sent to counsel of record regarding notice of appeal 35 .
                (lf, ) (Entered: 12/28/2018)
